ACCEPTED
                                                                                                12-15-00059-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                            6/4/2015 8:16:42 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

                                   No. 12-15-00059-CR

 DERRICK COOKS                               §     IN THE COURT OF APPEALS
                                                                    FILED IN
     Appellant                               §                    12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                             §
                                                                   6/4/2015 8:16:42 PM
 vs.                                         §     12TH   JUDICIAL DISTRICT
                                                                       CATHY S. LUSK
                                             §                             Clerk
 THE STATE OF TEXAS,                         §
     Appellee                                §     AT TYLER, TEXAS

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                    ONE WEEK REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                             I.

       Appellant’s brief in this matter is due on 4 June 2015. No prior extensions have

been requested.

                                             II.

       While working on this case counsel has also been working on approximately 50

open appellate cases in this and other courts to which he has been appointed by Smith

County. This has included investigating motions for new trials (looking for and talking

with potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While

not all of these seventy or so cases have required significant attention from counsel
during this time, many of them have which ahs resulted form counsel having been able to

devote the full attention necessary to this case prior to today’s date.

       Because of this, counsel is requesting an additional week to work on this brief.

                                              II.

       No prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant an extension of seven days in this matter.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion.


                                           Respectfully submitted,

                                           /s/Austin Reeve Jackson
                                           Texas Bar No. 24046139
                                           112 East Line, Suite 310
                                           Tyler, TX 75702
                                           Telephone: (903) 595-6070
                                           Facsimile: (866) 387-0152




                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                           /s/Austin Reeve Jackson